Plaintiff in error, Billy Miles, was tried and convicted in the county court of Tulsa county on an information charging that he did have possession of intoxicating liquors with the unlawful intent to sell the same, and his punishment was assessed at a fine of $100 and imprisonment in the county jail for 30 days. From the judgment rendered in pursuance of the verdict, he appeals. *Page 98 
An examination of the record discloses that the information is sufficient. The evidence shows that in the execution of a search warrant against the Diamond Drug Store, in the city of Tulsa, the officers found a sack containing about 40 bottles of beer behind the prescription case. There was evidence tending to show that Billy Miles was the owner and proprietor of said drug store. There was no evidence offered on the part of the defense.
Upon a careful examination of the record we find the charge of the court fairly presents the law of the case; that the evidence is sufficient to support the verdict and judgment.
No error being apparent, the judgment appealed from is affirmed.
ARMSTRONG and MATSON, JJ., concur.